J-S07016-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


 H.D.                                    :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                    Appellant            :
                                         :
                                         :
              v.                         :
                                         :
                                         :    No. 1173 WDA 2020
 D.M.                                    :

              Appeal from the Order Entered October 1, 2020
    In the Court of Common Pleas of Armstrong County Civil Division at
                       No(s): No. 2017-0357- CIVIL


BEFORE: SHOGAN, J., DUBOW, J., and KING, J.

MEMORANDUM BY DUBOW, J.:                        FILED: MARCH 22, 2021

      Appellant, H.D. (“Mother”), appeals from the October 1, 2020 Order that

awarded her shared legal custody and primary physical custody of L.M.

(“Child”), subject to periods of partial physical custody by D.M. (“Father”).

Upon review, we affirm.

      The relevant procedural and factual history is as follows. Mother and

Father are parents to 9-year-old Child. The parties were married for five years

when they separated in February 2017 and Mother filed a Complaint in Divorce

the next month. On August 8, 2018, after a custody trial, the court awarded

Mother and Father shared legal custody, Mother primary physical custody, and

Father partial physical custody.     Specifically, the court awarded Father

physical custody of Child every other weekend and Tuesday night through

Thursday morning during the school year, and every other week during the
J-S07016-21



summer months.          In response to concerns regarding the cleanliness of

Father’s home and allegations that Child’s older half-brother, D.M., exhibited

some troubling behavior towards Child,1 the trial court also ordered Father to

“address the health and safety issues at his house” and “schedule a risk

assessment for D.M. to determine whether he presents a risk of harm to []

Child.” Order, 8/8/18.

       On October 4, 2019, Mother filed a Petition for Modification of a Custody

Order, alleging generally that Mother would provide a more suitable and

appropriate environment for Child.             On October 18, 2019, Mother filed a

Petition for Contempt alleging, inter alia, that Father failed to comply with the

August 8, 2018 Order requiring him to clean his home and schedule a risk

assessment for D.M. On October 25, 2019, Mother filed a Petition for Special

Relief averring, inter alia, that Child did not like spending time at Father’s

home, Father’s home was unsanitary and had dog feces throughout, Father’s

dog exhibited aggressive behavior, D.M. continued to pose a risk to Child,

Father prevented Child from having phone calls with Mother, Father did not

have adequate food in the house, and Father had a new girlfriend who moved

into his home with her three children. On the same day, the trial court limited


____________________________________________


1 The trial court found that “[t]here was considerable testimony focusing on
D.M. and past [sexual] abuse suffered by him at the hands of his mother’s ex-
boyfriend. The primary concern is that as a result of the abuse, and lack of
ongoing counseling or therapy, he does not have [necessary] age-appropriate
coping tools [].     Therefore, he lashes out, at times toward [] Child.”
Memorandum, 8/8/18, at 3.

                                           -2-
J-S07016-21



Father’s visitation with Child to one two-hour supervised visit per week

pending the next hearing.

        On November 25, 2019, the trial court reinstated the August 8, 2018

Custody Order, and ordered Father to cooperate with a home evaluation,

obtain a risk assessment for D.M., and allow Child to have at least one

telephone conversation per day during Father’s periods of partial custody.

        On February 4, 2020, after a hearing, the trial court denied Mother’s

Petition for Contempt and, once again, ordered Father to obtain a “written

assessment from Family Counseling or another provider as to whether D.M.

poses any risk of physical or sexual violence against [Child]. The assessment

may be in the form of a letter or other written document.” Order, 2/4/20.

        On September 25, 2020, the trial court held a custody trial to address

Mother’s Petition to Modify and Petition for Special Relief. Mother appeared

with counsel seeking a custody modification that would revoke Father’s

visitation with Child on weekdays and eliminate all overnight visits with Child.

Father appeared pro se seeking shared physical custody of Child every other

week.     The trial court heard testimony from Mother, Mother’s husband

(“Stepfather”), the court-appointed guardian ad litem (“GAL”), Father,

Father’s mother, and Father’s live-in girlfriend.     The court also heard in

camera testimony from Child and D.M. On October 1, 2020, the trial court

issued an Order which kept the existing custody schedule in place.

        Mother timely appealed. Both Mother and the trial court complied with

Pa.R.A.P. 1925.

                                     -3-
J-S07016-21



      Mother raises the following issue for our review:

      Did the trial court commit an error of law and/or abuse its
      discretion as to the manner in which it weighed and analyzed
      factors 3, 4, 9, and 10 set forth in 23 Pa.C.S.[] § 5328(a), and
      thereafter failed to conclude that the best interests of the Child
      would warrant modification of the custody order in favor of
      [Mother]?

Mother’s Br. at 7.

      “We review a trial court’s determination in a custody case for an abuse

of discretion, and our scope of review is broad.” S.W.D. v. S.A.R., 96 A.3d

396, 400 (Pa. Super. 2014). This Court must accept the findings of the trial

court that the evidence supports. Id. Importantly, “[o]n issues of credibility

and weight of the evidence, we defer to the findings of the trial judge who has

had the opportunity to observe the proceedings and demeanor of the

witnesses.” K.T. v. L.S., 118 A.3d 1136, 1159 (Pa. Super. 2015) (citation

omitted).   We can interfere only where the “custody order is manifestly

unreasonable as shown by the evidence of record.” Saintz v. Rinker, 902

A.2d 509, 512 (Pa. Super. 2006) (citation omitted),

      The Custody Act requires a trial court to consider all of the Section

5328(a) custody factors when “ordering any form of custody.” 23 Pa.C.S. §

5328(a).    A trial court must “delineate the reasons for its decision when

making an award of custody either on the record or in a written opinion.”

S.W.D., 96 A.3d at 401. See also 23 Pa.C.S. § 5323(a) and (d).

      When reviewing child custody matters and the trial court’s consideration

of the Section 5328(a) factors, our paramount concern is the best interests of

                                     -4-
J-S07016-21


the child. Saintz 902 A.2d at 512. “The best-interests standard, decided on

a case-by-case basis, considers all factors which legitimately have an effect

upon the child’s physical, intellectual, moral, and spiritual well-being.” D.K.D.

v. A.L.C., 141 A.3d 566, 572 (Pa. Super. 2016) (citations omitted).

      Mother avers that the evidence of record warrants a modification of

custody, and the trial court abused its discretion when it found that four of the

Section 5328(a) custody factors favored both parents equally. Mother’s Br.

at 7, 13-14.     Specifically, Mother challenges the trial court’s findings

concerning custody factors 3, 4, 9, and 10. Id. at 14-22. The statute defines

those factors as follows:

      (3) The parental duties performed by each party on behalf of the
      child.

      (4) The need for stability and continuity in the child's education,
      family life and community life.

                                     ***

      (9) Which party is more likely to maintain a loving, stable,
      consistent and nurturing relationship with the child adequate for
      the child’s emotional needs.

      (10) Which party is more likely to attend to the daily physical,
      emotional, developmental, educational and special needs of the
      child.

23 Pa.C.S. § 5328(a)(3), (4), (9), (10).

      In her Brief, Mother attempts to argue that the evidence in the record

does not support the trial court’s findings, but her arguments essentially raise

challenges to the weight and credibility of the evidence. With respect to factor

3, Mother asserts the trial court unreasonably found that each parent performs


                                      -5-
J-S07016-21


parental duties equally, contending that her testimony reflected a more

“detailed and honest” explanation of her performance of parental duties that

she performs for Child. Mother’s Br. at 17.

      With respect to factors 4 and 9, Mother avers that the trial court abused

its discretion when it found them to be neutral and argues that the record of

evidence favored her. Id. at 21, 22. Mother contends that the trial court

heard evidence that Father had relocated several times, had multiple

paramours, and that his past residences were in deplorable condition, making

it impossible for the trial court to “credibly determine” that Father could

provide a “clean, safe, and stable environment” for Child. Id. at 18-22.

      Finally, in her challenge to factor 10, Mother asserts that the trial court

overlooked evidence that Father works 80 hours a week when the court

determined that both parties are likely to attend to the daily physical,

emotional, developmental, educational and special needs of the child. Id. at

22.

      In its Memorandum, the trial court considered each of the Section

5328(a) custody factors and determined that there was no basis to restrict

Father’s partial physical custody of Child. The trial court made findings that

Father’s housing had improved and that D.M. did not pose a risk to Child,

opining:

      Overall, Father’s living situation has greatly improved since the
      2018 custody trial. At that time, Father’s house had rubbish and
      broken glass in it, old food sitting out in the kitchen, torn up
      carpeting, and dog feces on the floor. In the current trial, there

                                      -6-
J-S07016-21


      was no evidence of poor living conditions in Father’s house, and
      [] Child has her own bedroom when she stays over.

      In 2018 there was some generalized concerns by the Court and
      the [GAL] about D.M.’s behavior. That concern was based, in part,
      on Father’s trial testimony in 2018 that D.M. “has all sorts of
      problems,” “doesn’t trust women,” and “don’t like other people.”
      Father did not have a risk assessment performed on D.M. as the
      [c]ourt ordered him to do on August 8, 2018 and again on
      February 4, 2020. While the [c]ourt does not excuse Father’s
      noncompliance, more than two years have passed without incident
      between D.M. and L.M., and the [c]ourt has interviewed D.M. in
      chambers. There is no reason to believe that D.M. poses a risk of
      any kind to [Child].

Memorandum at 7-8. The court concluded, “it appears to the [c]ourt that the

current custody schedule has worked smoothly for [] Child and there is no

need to change it simply for the sake of changing it.” Id. at 9. Our review of

the record supports the trial court’s findings.

      As stated above, Mother’s arguments each challenge the weight of the

evidence or the trial court’s credibility determinations.    Our review of the

record belies Mother’s claims that the trial court’s findings are unsupported in

the record, and we decline to reweigh the evidence or usurp the trial court’s

credibility determinations. Accordingly, Mother is not entitled to relief.

      In conclusion, the record supports the trial court’s finding that it was in

Child’s best interest to award the parties shared legal custody, Mother primary

physical custody, and Father partial physical custody. Accordingly, we find no

abuse of discretion.

      Order affirmed.




                                      -7-
J-S07016-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/22/2021




                          -8-